EXHIBIT BCS/CD-515 (Rev. 03/07) MICHIGAN DEPARTMENT OF LABOR & ECONOMIC GROWTH BUREAU OF COMMERCIAL SERVICES (Date Received) This document is effective on the date filed, unless a subsequent effective date within 90 days after received date is stated in the document. (For Bureau Use Only) Cristin K. Reid 200 N. Washington Sq. Lansing, MI 48933 EFFECTIVE DATE: ­ Document will be returned to the name and address you enter above. ­ If left blank document will be mailed to the registered office. CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION For
